DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed November 23rd 2021 has been entered. Claims 1-21 are currently pending and have been examined. Claims 8, 10-11 16-17 have been cancelled. Applicant’s amendment to claim 6 has overcome 112 rejection previously set forth in the Non-Final Office action mailed August 31st 2021. The previous drawing objection for claim 7 has been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant amended claims to include the allowable subject matter as indicated in office action 08/31/2021. The prior art does not anticipate nor render obvious combination set forth in the independent claim(s), and specifically does not show "a splicing structure that includes a plurality of alignment units where each alignment includes an alignment plate a first alignment driving mechanism and second alignment driving mechanism, where the fixed part of the first alignment driving mechanism is fixedly connected to splicing base and fixed part of the second alignment driving mechanism is fixedly connected to movable part of the first alignment driving mechanism".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 7:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SARAH AKYAA FORDJOUR/            Examiner, Art Unit 3723        

/MONICA S CARTER/            Supervisory Patent Examiner, Art Unit 3723